RESOLUCIÓN
Mediante Opinión Per Curiam de 27 de septiembre de 2001, notificada el 16 de octubre de 2001, suspendimos al Ledo. Edwin H. Sepúlveda Valentín del ejercicio de la pro-fesión de abogado por un período de dos meses, término que ha transcurrido. El Sr. Edwin H. Sepúlveda ha solici-tado su reinstalación al ejercicio de la abogacía.
Al tiempo de su solicitud de reinstalación, se recibieron en este Tribunal varias quejas en contra del señor Sepúl-veda Valentín. Eventualmente, las referimos al Procurador General para que las evaluara y nos informara.
El Procurador General sometió su Informe y, a petición nuestra, sometió un Informe Suplementario. Del Informe Suplementario surge que el señor Sepúlveda Valentín, con posterioridad a haber sido suspendido, llevó a cabo unas gestiones como abogado a favor de una persona que fue su “cliente”. Ello, en clara violación a la orden de este Tribunal.
En su escrito en contestación al Informe Suplementario del Procurador General, el señor Sepúlveda Valentín aceptó, entre otras cosas, haber incumplido con la orden de este Tribunal que lo había suspendido de la práctica de la abogacía. En dicho escrito, además, Sepúlveda Valentín re-nunció expresamente a cualquier vista evidenciaría que pudiera celebrarse sobre su reinstalación y dejó sometido este asunto ante nuestra consideración.
Visto el expediente completo de este asunto, los infor-mes presentados por el Procurador General, las mociones de Sepúlveda Valentín, así como las cartas en apoyo a la reinstalación y la moción en apoyo a la reinstalación, con-cluimos que el señor Sepúlveda Valentín incumplió con la orden de este Tribunal que lo separó del ejercicio de la profesión y ejerció como abogado a favor de una persona que había sido su “cliente”.
*787En reiteradas ocasiones hemos resuelto que los miem-bros de la clase togada le deben una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando de su conducta se trata. In re Rivera Durán, 158 D.P.R. 211 (2002); In re Pagán Ayala, 130 D.P.R. 678 (1992); In re Colón Torres, 129 D.P.R. 490 (1991).
En el asunto ante nuestra consideración, el señor Sepúl-veda Valentín desatendió crasamente nuestra determina-ción de suspenderlo del ejercicio de la profesión y llevó a cabo gestiones para “un cliente” luego de haber sido sepa-rado de la profesión. Es decir, el señor Sepúlveda Valentín pretendió ejercer la práctica de la abogacía cuando no es-taba autorizado a ello, en violación al Canon 33 del Código de Etica Profesional, 4 L.P.R.A. Ap IX. Esta actuación des-honesta del señor Sepúlveda Valentín es censurable y me-rece nuestro repudio.
En vista de lo anterior, le imponemos al señor Sepúlveda como sanción la suspensión del ejercicio de la abogacía por un período de dos años. Habida cuenta del tiempo en que ha estado suspendido el señor Sepúlveda Valentín, éste se le acredita a la sanción impuesta y se da por cumplida. Se autoriza entonces la reinstalación del licenciado Sepúlveda Valentín al ejercicio de la práctica de la abogacía.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no interviene.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo